                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         NIKI-ALEXANDER SHETTY,                              Case No.16-cv-05846-NC
                                  11
                                                       Plaintiff,                            ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                         LACK OF PROSECUTION
 United States District Court




                                                v.
                                  13
                                         AMERICA'S WHOLESALE LENDER, et
                                  14     al.,
                                  15                   Defendants.
                                  16
                                  17          On October 31, 2018, the Court held a case management conference. See Dkt. No.
                                  18   78. The Court ordered plaintiff Niki-Alexander Shetty to file a status update regarding
                                  19   service to defendant America’s Wholesale Lender by November 21, 2018. See id. Shetty
                                  20   has not done so.
                                  21          Shetty has a general duty to prosecute his case with reasonable diligence and to
                                  22   comply with court orders. See Fidelity Philadelphia Trust Co. v. Pioche Mines
                                  23   Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978); see also Fed. R. Civ. P. 41(b) (“If the
                                  24   plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may
                                  25   move to dismiss the action.”). His failure to file a status update in accordance with the
                                  26   Court’s October 31, 2018, order is grounds for dismissal.
                                  27          Accordingly, Shetty must show cause in writing filed by December 5, 2018, as to
                                  28   why this case should not be dismissed for failure to prosecute.
                                  1         IT IS SO ORDERED.
                                  2
                                  3    Dated: November 28, 2018   _____________________________________
                                                                        NATHANAEL M. COUSINS
                                  4                                     United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                    2
